Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 5 February 2021.  Claims 1, 3-4, 7, 10-11, 13-14, 17, 20-21, 23-24, 27, 30 have been amended.  Claims 2, 5-6, 8-9, 12, 15-16, 18-19, 22, 25-26, 28-29 have been canceled.  Claims 34-48 are new.  Claims 1, 3-4, 7, 10-11, 13-14, 17, 20-21, 23-24, 27, 30-48 are pending and have been considered below

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7, 10-11, 13-14, 17, 20-21, 23-24, 27, 30-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al. (US 2007/0179945 A1) in view of Peden (US 5,615,325) and further in view of Levy et al. (US 9,830,635 B1).

Claim 1. Marston discloses a method comprising: 
distributing a plurality of content objects within an employee profile-based workflow system, a user’s actions includes forwarding an attachment in an email (P. 0069, 0089)
identifying, by a computer system, measures of relevance between the plurality of content objects, electronic content may be attachments to emails (P. 0069) and 
a selected content object for an employer personnel, a user’s actions with respect to emails and attachments are monitored, wherein such actions may be deemed important as they reflect the users' opinions of the electronic content and the value they place on it (P. 0069),
 wherein the plurality of content objects comprise … content objects for at least one of a customer, a product, an activity, a task, a meeting, a request, a goal, a deliverable, an area of job responsibility, and a topic of expertise, the electronic content includes emails and attachments (P. 0069) and the relevance of the electronic content may be based on to whom the electronic content is sent (P. 0070) wherein a job code may be assigned to a electronic content (P. 0118) and 
wherein the measures of relevance are based on interest indicated by the employer personnel in relevant topics of the content objects, cluster models may be applied to both entities and content in determining similarity and using it as a predictor for user relevance, wherein a statement of similarity from cluster models might be, for example, "other users who also forward mails ; 
identifying, by the computer system, reviewer-indicated potential values of the plurality of content objects, wherein the reviewer-indicated potential values are measured by a determination of a degree to which a reviewer distributes the content objects to additional employer personnel, the number of times electronic content is forwarded is a measure of relevance (P. 0047) if a user sends electronic content and then forwards the electronic content, the electronic content is considered to be more relevant than electronic content that was sent once but never re-sent (P. 0070);
displaying, by the computer system, … the plurality of content objects … that dynamically structures a number of employee task dependencies into hierarchical levels of dependence, relevance applies to content and importance applies to entities, e.g. users and job codes (P. 0044), displaying the relevance scores of the received content objects (P. 0053), importance values for different entities may be shown in a user's graphical interface (P. 0059) the system recognizes correlated entities (users or jobs), through tree structures (of an company organization) which includes branched structures, such as knowledge taxonomies for contexts and directories for users and job code hierarchies, may be used as a correlative basis for importance on an ongoing basis, wherein an importance .

Marston does not disclose wherein the plurality of content objects comprise a content object for other employer personnel, as disclosed in the claims. However, in the same field of invention, Peden discloses a spokes viewer displays a first hierarchical structure as a "hub" or center, and displays a . Therefore, considering the teachings of Marston and Peden, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the plurality of content objects comprise a content object for other employer personnel with the teachings of Marston. One would have been motivated to combine wherein the plurality of content objects comprise a content object for other employer personnel with the teachings of Marston as Marston is directed to distributing electronic content among employees wherein the relevance of the electronic content is dependent on to whom and the extent to which the electronic content is distributed, providing employee objects to be evaluated would allow Marston to be more effective in determining the relevance measures and the Supreme Court in KSR International Co. v. Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Marston does not disclose displaying, by the computer system, icons representative of the selected content object and the plurality of content objects and connections between the icons …, wherein said displaying includes displaying the icons representative of the plurality of content objects in an orbit-like view around the icon representative of the selected content object at a center of the orbit-like view …, as disclosed in the claims. However, in the same field of invention, Peden discloses a spokes viewer displays a first hierarchical structure as a "hub" or center, and displays a subsequent lower level as spokes coupled to the center hub, for example, a mainmenu directory is viewed as a hub in the spokes viewer, and the files and subdirectories contained within the mainmenu directory, such as emplyfile, insrance, etc., are viewed as spokes emanating from the mainmenu directory hub and in addition, the clntfiles subdirectory, contained within the mainmenu directory, is displayed as a hub with a number of files displayed as spokes originating from the clntfiles subdirectory (C. 3, L. 32-43) of Baker Company (C. 3, L. 44-46, Fig. 2), the spokes viewer of the present invention provides improved viewing capabilities through directed acyclic graphs, dynamic data relationships (Col. 4, L. 7-10) Peden is clearly directed to managing files for a business including information for the employees of the business. Therefore, considering the teachings of Marston and Peden, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying, by the computer system, icons representative of the selected content object and the plurality of content objects and connections between the icons …, wherein said displaying includes displaying the icons representative of the plurality of content objects in an orbit-like view around the icon representative of the selected content object at a center of the orbit-like view … with the teachings of Marston and Peden. One would combine displaying, by the computer system, icons representative of the selected content object and the plurality of content objects and connections between the icons …, wherein said displaying includes displaying the icons representative of the plurality of content objects in an orbit-like view around the icon representative of the selected content object at a center of the orbit-like view … with the teachings of Marston and Peden in order to provide an easier to understand and more intuitive way for a user to view an entire data set and perceive the hierarchical dependencies (Peden: C. 1, L. 25-39).

Marston does not disclose displaying, … connections between the icons based on the reviewer-indicated potential values and the measures of relevance, …, wherein displaying comprises varying a graphical element of the icons in accordance with the reviewer-indicated potential values or the measures of relevance, as disclosed in the claims. However, Marston discloses users may rate various aspects and entities in the system to improve an accuracy of the relevance analysis engine by providing feedback regarding the relevance of any given piece of content, and/or the user may provide feedback regarding the importance of any given entity (P. 0054) direct feedback values submitted when users assign relevance to content through the survey function (P. 0104), relevance sliders are displayed for each item of content in a search result, wherein a relevance slider is a graphical object comprising shaded segments and the number of shaded segments indicates a content objects relevance (P. 0144) analyzing users’ interactions with . In the same field of invention, Levy discloses a visualization system is configured to determine what alternative items or products are most relevant with respect to a selected item and should be included in an electronic visualization that positions the selected unique item with respect to these alternative items (C. 4, L. 58-63) the visualization shows a first type of information by plotting a plurality of markers comparing different information on a two axis plot, the visualization further shows a second type of information indicating how similar comparison items are to the selected item, by modifying a color or shape of each marker 126 (C. 5, L. 10-16). Therefore, considering the teachings of Marston, Peden and Levy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying, … connections between the icons based on the reviewer-indicated potential values and the measures of relevance, …, wherein displaying comprises varying a graphical element of the icons in accordance with the reviewer-indicated potential values or the measures of relevance with the teachings of Marston and Peden. One would have been motivated to combine displaying, … connections between the icons based on the reviewer-indicated potential values and the measures of relevance, …, wherein displaying comprises varying a graphical element of the icons in accordance with the reviewer-indicated potential values or the measures of relevance with the teachings of Marston and 

Claim 2. (Canceled) 

Claim 3. Marston, Peden and Levy disclose the method of claim 1 and Marston further discloses identifying, by the computer system, a measure of relevance for a content object comprising a business idea, wherein the measure of relevance is based on a relevance of the business idea of the content object to interest indicated by the employer personnel in relevant topics associated with the content object, the relevance is based on the subject of a submessage of an email dialog and the people involved with the corresponding job codes, wherein in the subject and the message contents clearly express relevant a business idea (testing groups) (P. 0141, Fig. 20). 

Claim 4. Marston, Peden and Levy disclose the method of claim 3, and Marston further discloses the interest indicated by the employer personnel is derived from contributions by the employer personnel to other content objects, interest is determined according to importance which is defined as metadata used to track the process to which a particular mail object relates (P. 0046), interest in a content item is affected by relative strength applied to different users which may be affected by the . 

Claim 5-6. (Canceled) 

Claim 7. Marston, Peden and Levy disclose the method of claim 3 and Marston further discloses identifying, by the computer system, a reviewer-indicated potential value for the content object comprising the business idea, wherein the reviewer-indicated potential value is determined by at least one of exchanges about the content object by the reviewer, forwarding the content object from the reviewer to the additional employer personnel, and indicating associations by the reviewer of the content object to other content objects, the number of times electronic content is forwarded is a measure of relevance (P. 0047) if a user sends electronic content and then forwards the electronic content, the electronic content is considered to be more relevant than electronic content that was sent once but never re-sent (P. 0070)the relevance is based on the subject of a submessage of an email dialog and the people involved with the corresponding job codes, . 

Claim 8-9. (Canceled) 

Claim 10. Marston, Peden and Levy disclose the method of claim 7, and Peden further discloses displaying at least one item “salesrpts” connected to the menu “bakerco” that is not connected to the menu “mainmenu” (Fig. 2) and Levy discloses the graph markers are not connected to other markers (Fig. 1B).  Therefore, considering the teachings of Marston, Peden and Levy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying, by the computer system, an icon representative of the content object comprising the business idea in the orbit-like view, but not connected to the icons representative of other content objects in the orbit-like view with the teachings of Marston, Peden and Levy.  One would have been motivated to combine displaying, by the computer system, an icon representative of the content object comprising the business idea in the orbit-like view, but not connected to the icons representative of other content objects in the orbit-like view with the teachings of Marston, Peden and Levy in order to allow Marston to distinguish between categories of less or no relevancy while also allowing the user to view the subject content object in the context of the whole visualization.



Claim 12. (Canceled) 

Claim 15-16. (Canceled) 

Claim 18-19. (Canceled) 

Claim(s) 21, 23-24, 27, 30 disclose(s) computer program product (comprising: a computer readable storage media) claim(s) similar to the method claim(s) of Claim(s) 1, 3-4, 7, 10 and is/are rejected with the same rationale.

Claim 22. (Canceled) 

Claim 25-26. (Canceled) 

Claim 28-29. (Canceled) 

relevance sliders are displayed for each item of content in a search result, wherein a relevance slider is a graphical object comprising shaded segments and the number of shaded segments indicates a content objects relevance (P. 0144) and Levy discloses a visualization system is configured to determine what alternative items or products are most relevant with respect to a selected item and should be included in an electronic visualization that positions the selected unique item with respect to these alternative items (C. 4, L. 58-63) the visualization shows a first type of information by plotting a plurality of markers comparing different information on a two axis plot, the visualization further shows a second type of information indicating how similar comparison items are to the selected item, by modifying a color or shape of each marker 126 (C. 5, L. 10-16).  Therefore, considering the teachings of Marston, Peden and Levy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the graphical element comprises at least one of size of the content object as displayed relative to other content objects, brightness of the content object as displayed relative to other content objects, color of the content object relative to other content objects, and an animation applied to the content object as displayed with the teachings of Marston, Peden and Levy.  One would have been motivated to combine the graphical element comprises at least one of size of 

Claim(s) 32 disclose(s) computer system (comprising: a hardware processor; a display system in communication with the hardware processor; and an employee profile-based workflow system implemented by the hardware processor, the employee profile-based workflow system in communication with the hardware processor) claims similar to the method claim(s) of Claim(s) 31 and is/are rejected with the same rationale.

Claim(s) 33 disclose(s) computer program product (for distributing a content object within a profile-based workflow system, the computer program product) comprising: a computer readable storage media claim(s) similar to the method claim(s) of Claim(s) 31 and is/are rejected with the same rationale.

Claim 34. Marston, Peden and Levy disclose the method of claim 1 and Peden further discloses displaying a complete view of a data set (C. 3, L. 25-27, Fig. 2) including a plurality of center hub nodes bakerco, mainmenu, clntfiles (C. 3, L. 33-43, Fig. 2) displaying the dataset for the node mainmenu (also at a later time ) (C. 5, L. .  Therefore, considering the teachings of Marston, Peden and Levy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to designating one of the plurality of content objects as a new selected content object, displaying, by the computer system, icons representative of the new selected content object and a plurality of other content objects and connections between the icons, wherein said displaying includes displaying the icons representative of the plurality of other content objects in an orbit-like view around the icon for the new selected content object at the center of the orbit-like view with the teachings of Marston, Peden and Levy.  One would have been motivated to combine in response to designating one of the plurality of content objects as a new selected content object, displaying, by the computer system, icons representative of the new selected content object and a plurality of other content objects and connections between the icons, wherein said displaying includes displaying the icons representative of the plurality of other content objects in an orbit-like view around the icon for the new selected content object at the center of the orbit-like view with the teachings of Marston, Peden and Levy in order to allow the user more flexibility in accessing the different electronic content and view their respective relevance.

a view may be modified in many ways, for example, the user may move nodes around, change relationships, trim subtrees, etc. (C. 4, L. 49-52) a user may move a selected hub node and the corresponding spokes nodes to a different portion of the screen (C. 6, L. 43-47).  Therefore, considering the teachings of Marston, Peden and Levy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine designating the one of the plurality of content objects as the new selected content object comprises dragging the icon representative of the one of the plurality of content objects into a central position within the orbit-like view with the teachings of Marston, Peden and Levy.  One would have been motivated to combine designating the one of the plurality of content objects as the new selected content object comprises dragging the icon representative of the one of the plurality of content objects into a central position within the orbit-like view with the teachings of Marston, Peden and Levy in order to allow the user more flexibility in accessing the different electronic content and view their respective relevance.

Claim 36. Marston, Peden and Levy disclose the method of claim 1 and Marston further discloses organizing, by the computer system, the plurality of content objects into time categories; and displaying, by the computer system, icons representative of the plurality of content objects in the time categories, search criteria for electronic content includes parameters for dates (P. 0053) or creation . 

Claim 37. Marston, Peden and Levy disclose the method of claim 36, and Marston further discloses the time categories comprise a past time category, a present time category, and a future time category, relevance values of historical, and implicitly "future," submessages are changed based on each user's actions on a current submessage, then, in a next stage, changes are made to the local importance values of entities involved in historical (and future) submessages based on each user's actions on a current submessage (P. 0236). 

Claim 38. Marston, Peden and Levy disclose the method of claim 7 and Marston further discloses distributing, by the computer system, the content object comprising the business idea to further employer personnel based on the measure of relevance for the content object and the reviewer-indicated potential value for the content object, a user’s actions includes forwarding an attachment in an email (P. 0069, 0089). 



Claim(s) 44, 45, 46, 47, 48 disclose(s) computer program product (comprising: a computer readable storage media) claim(s) similar to the method claim(s) of Claim(s) 34, 35, 36, 37, 38 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.
The applicant argues:
Independent claim 1, as amended, is drawn to a method for distributing a plurality of content objects within an employee profile-based workflow system. Claim 1 is amended to feature displaying icons representative of a plurality of content objects and of a selected content object and connections between the icons. The icon for the selected content object is displayed at the center of an orbit-like view. The icons representative of the plurality of content objects are displayed around the icon for the selected content object in the orbit-like view. The selected content object 

Moreover, it is respectfully submitted that none of the cited prior art references describe or suggest using the graphical viewer of Peden to display the information described in Marston. Peden teaches a system and method that "utilizes the inherent relationships and attributes of the base data elements as the basis for the view data". (Peden, col. 4, 11. 42-44.) It is respectfully submitted that the inherent relationships and attributes of the information displayed in Marston (e.g., the relevance of an electronic mail message, the sender and each recipient of the electronic mail object, their actions on the content, and the importance of each recipient) are such that the information in Marston cannot be displayed appropriately using a hub and spokes as described in Peden. Therefore, it 

It is respectfully submitted that Levy, considered alone or in any combination with the other cited references, also does not describe or suggests an orbit-like view display as featured in claim 1, as amended.

The examiner respectfully disagrees.  Marston discloses that electronic content items may be given respect relevance values based on a number of criteria, including the degree and to whom the electronic content is distributed.  Marston further discloses that the electronic content may be displayed according to various selected search parameters, including what is analogous to a business idea.  Employee roles may be attached to an electronic content and also used in the evaluation of the relevance value.  Marston does not explicitly discloses a specific employee personnel content object or displaying the retrieved electronic content in a spoke view as disclosed in the claims.  Peden discloses these features.
Peden explicitly discloses displaying data in a spoke view with center hub content representing an upper level and subcontent displayed in along spokes.  Peden explicitly discloses an employee personnel content object.  A user in Peden may change views to display any selected hub center content and may also drag content and rearrange the content in the spoke view.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/14/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177